Dotson v J.C. Penney Co., Inc. (2018 NY Slip Op 02037)





Dotson v J.C. Penney Co., Inc.


2018 NY Slip Op 02037


Decided on March 23, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


23 CA 17-00665

[*1]LONNIE DOTSON AND SONIA DOTSON, PLAINTIFFS-RESPONDENTS,
vJ.C. PENNEY COMPANY, INC., ET AL., DEFENDANTS, GARY MIGUEL, CHIEF OF POLICE FOR CITY OF SYRACUSE, CITY OF SYRACUSE POLICE DEPARTMENT, AND CITY OF SYRACUSE, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


JOSEPH E. FAHEY, CORPORATION COUNSEL, SYRACUSE (MARY L. D'AGOSTINO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
BOSMAN LAW LLC, ROME (A.J. BOSMAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered March 31, 2017. The order denied the motion of defendants-appellants seeking leave to renew their motion for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Dotson v J.C. Penney Company, Inc. ([appeal No. 1] — AD3d — [Mar. 23, 2018] [4th Dept 2018]).
Entered: March 23, 2018
Mark W. Bennett
Clerk of the Court